DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 27 April 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 March 2021 has been entered.
 
Response to Arguments
Applicant did not traverse the claim objection or amend to address the claim objection.  Accordingly, the claim objection is maintained below.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., such that the fluid flows through a first heat exchanger 21, a first heat exchange connection 41 and then through a second heat exchanger 45) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicants claim merely requires “is arranged in the second flow circuit after the first heat exchange connection and before the first heat exchanger, in the flow direction of the second fluid”, which Namesh et al. meets, as reflected in the amended grounds of rejection below.   If Applicant believes discussion with the Examiner to discuss the distinctions between the art and Applicant’s disclosure, Applicant is invited the schedule an interview with the Examiner using the contact information below.  

Claim Objections
Claim 1 is objected to because of the following informalities:  following “a first flow circuit which conveys a first fluid”, “in which are arranged” appears to be in error for “in which is arranged”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namesh et al. (US 2010/0012295: previously cited) in view of Johnston (US 2016/0107505: previously cited).
Regarding claim 1, Namesh et al. discloses a circulation system for a fuel cell vehicle (see at least Abstract), comprising at least: an initial heat exchanger (see at least condenser #42) and first (see at least evaporator #38) and second heat exchangers (see at least heat exchanger #66), the initial, first and second heat exchangers each comprising first and second 
Namesh et al. does not disclose a third conveying device, nor -20-DocketNcs. 5941 36009the circulation system further comprising a fourth flow circuit which conveys a fourth fluid, the fourth circuit comprising the third conveying device adapted to convey the fourth fluid, at least one of a fourth flow circuit heat exchanger or a fourth flow circuit convector to which the fourth fluid can be conveyed for the purpose of heating at least one interior of the fuel cell vehicle, and the second side of the initial heat exchanger to which the fourth fluid can be conveyed for a heat exchange with the first fluid. 
Johnston teaches another circulation system for a fuel cell vehicle characterized in that -20-DocketNcs. 5941 36009the circulation system comprises a fourth flow circuit which conveys a fourth fluid (see at least Figure 5, passenger cabin control loop #503; paragraph [0054]), and a conveying device adapted to convey the fourth fluid (see at least Figure 5, pump #529), at least one of a fourth flow heat exchanger or a fourth flow convector to which the fourth fluid can be conveyed for the purpose of heating at least one interior of the fuel cell vehicle (see at least Figure 5, heat exchanger #531; paragraph [0058]), and the second side of the initial heat exchanger to which the fourth fluid can be conveyed for a heat exchange with the first fluid (see at least Figure 5, heat exchanger #559]), wherein the initial heat exchanger to which the first fluid can also be conveyed is arranged in a first flow circuit after at least one compressor and before at least one expansion element (see at least Figure 5, heat exchanger #559 is arranged in a first flow circuit #501 after a compressor #535 and before an expansion valve #553]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Namesh et al. with a third conveying device, nor -20-DocketNcs. 5941 36009the circulation system further comprising a fourth flow circuit which conveys a fourth fluid, the fourth circuit comprising the third conveying device adapted to convey the fourth fluid, at least one of a fourth flow circuit heat exchanger or a fourth flow circuit convector to which the fourth fluid can be conveyed for the purpose of heating at least one interior of the fuel cell vehicle, and the second side of the initial heat exchanger to which the fourth fluid can be conveyed for a heat exchange with the first fluid, as taught by Johnston, to improve the system of Namesh et al. by allowing for independent operation of the circuits for the battery, the drive train, and the passenger compartment (see at least Johnston paragraph [0053]: thus improving the flexibility of the system).  

Regarding claim 4, Namesh et al. as modified by Johnston, above, further discloses wherein the second and fourth fluids comprise water, and the third fluid is deionized water (see at least Johnston et al. paragraph [0047]).
Regarding claim 5, Namesh et al. further discloses further comprising a fourth heat exchanger, the fourth heat exchanger being positioned within the first flow circuit after the at least one expansion element and before the at least one compressor in the flow direction of the first fluid, the fourth heat exchanger being structured and arranged as a fluid to air heat exchanger and operated as an evaporator (see at least evaporator #26; rejection above).
Regarding claim 6, Namesh et al. further discloses further comprising a heating device adapted to heat the second fluid and which is or can be connected to the second flow circuit (see at least heat exchanger #66).
Regarding claim 7, Namesh et al. as modified by Johnston, above, further discloses further comprising one or more heating devices adapted to heat the fourth fluid and which is or 
Regarding claim 8, Namesh et al. further discloses the second flow circuit comprising a further heat exchanger for cooling the at least a portion of an interior of the fuel cell vehicle, the further heat exchanger being positioned in the intended flow direction of the second fluid after the first heat exchanger and before the first heat exchange connection (see at least radiator #62 in the loop of the second flow circuit upstream of battery pack #46 and downstream of heat exchanger #38); the at least one further heat exchanger adapted to be connected to and disconnected from the second flow circuit by means of a switching device (see at least four way valve #56).
Regarding claim 13, Namesh et al. further discloses adapted for a bus provided with an electric drive motor and a fuel cell arrangement (see paragraphs [0001]-[0002]: the system is directed at vehicles with an electric drive motor and fuel cell arrangement and is thus capable of “configured for a bus provided with an electric drive motor”; Examiner notes that “adapted for a bus provided with an electric drive motor and a fuel cell arrangement” fails to structurally limit the system and appears to be intended use absent additional structural differences beyond those claimed; see also MPEP 2114 and 2115.).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namesh et al. in view of Johnston as applied to claim 1 above, and further in view of Aoun et al. (US 2014/0102126: previously cited).
Regarding claims 2 and 3, Namesh et al. in view of Johnston is silent regarding wherein the first fluid is supercritically operable, wherein the first fluid is CO2.
However, it is noted that there are a finite number of options available for selecting a fluid in a vapor compression system of multiple circuit circulation system.  In this regard, it is noted that Aoun et al. teaches another circulation system having a plurality of flow circuits 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Namesh et al. in view of Johnston with wherein the first fluid is supercritically operable, wherein the first fluid is CO2, as taught by Aoun et al., since such is a suitable and known fluid in a multiple circuit circulation system (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such provision would provide the benefit of using a low global warming potential refrigerant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TAVIA SULLENS/Primary Examiner, Art Unit 3763